Citation Nr: 0012807	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-10 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 1998 rating decision by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to service 
connection for bilateral hearing loss. 


FINDINGS OF FACT

The claim for service connection for bilateral hearing loss 
is plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for bilateral 
hearing loss is well grounded.  38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The service medical record's (SMR's) shows that enlistment 
examinations for the ear was clinically normal.  Hearing for 
the whispered voice was 15/15, bilaterally.  The SMR's shows 
no evidence of treatment for, or complaints relating to, an 
ear disorder during service.  The separation examination 
showed that the veteran's hearing for whispered and spoken 
voices were 15/15 bilaterally.

The veteran's DD 214 shows that he was stationed in Korea, 
and was assigned to a heavy tank battalion.

A January 1976 claim stated that the veteran's right ear was 
deaf since birth.  A January 1976 VA examination showed in 
the medical history portion that he was deaf in the right 
ear, and the veteran thought it was congenital.  There was no 
problem with the left ear.  An examination showed that the 
ear canals were clear, and the tympanic membranes were 
intact.  The examiner was unable to perceive ear induction on 
the right.  The examination referred to the audio examination 
for the diagnosis, but no document labeled specifically as an 
audio-examination is of record.  Another January 1976 
examination listed the ears as normal.

The veteran has been examined and treated intermittently at 
private and VA facilities from May 1996 to April 1999 for 
various disorders, to include hearing loss.  

A January 1998 VA audiological evaluation showed profound 
sensorineural hearing loss (SNHL) right ear, and mid-profound 
sensorineural hearing loss (SNHL) left ear.  The VA 
audiological examination showed that pure tone thresholds, in 
decibels, were as follows:






Average
HERTZ
1000
2000
3000
4000
1000-
4000
RIGHT
105
105+
105+
105
0
LEFT
50
65
80
95
72.5


In July 1998 the veteran testified at a hearing at the RO 
that his hearing loss is due to his service in Korea.  He 
stated that he was given a hearing test, and disagreed with 
the results of the service medical induction examination.  
The veteran also stated that he did not have a separation 
examination, and that if he did sign such a document, that he 
did not realized what he was signing.  The veteran testified 
that he was in the 773rd Tank Battalion, and was a jeep 
driver for two months before he was assigned as a Tank 
driver.  The tank was equipped with M-1's, a 90-milimeter 
gun, .50 caliber and .30 caliber machine guns, and all of the 
crew were issued .45's.  There were no special ear protection 
precautions taken.  The veteran's post-service employment was 
as an outdoor carpenter where he worked with small hand 
tools, a hammer, and a 6 to 7 inch skillsaw.  The veteran 
denied having been exposed to damaging noise levels in his 
post-service employment.

The veteran testified that he received no treatment for 
hearing loss while he was in the service.  He was first 
checked for hearing loss in 1963, at which time he bought a 
hearing aid.  He indicated that he had a hearing problem 
prior to service when he was about 16 or 17 years old.  
Treatment of the veteran's ear consisted of having wax oil 
put in his ear.

A July 1998 letter from a private physician stated that the 
veteran was found to have profound hearing loss in the right 
ear (essentially deaf) and severe hearing loss in the left 
ear.  He was reliant on a hearing aid in the left ear.  In 
the physician's opinion, the condition that the veteran had 
with his hearing loss and ringing in his ears was as likely 
as not to be the result of exposure to the repeated blasts of 
artillery and general noise of operating a battle tank during 
his tour of active duty.

A September 1998 audiological examination for VA purposes 
confirmed the presence of bilateral sensorineural hearing 
loss pursuant to 38 C.F.R. § 3.385 (1999).  The September 
1998 VA audiological examination was returned to the examiner 
for additional information. several times by the RO as an 
inadequate examination.  The examiner submitted January 1999, 
and February 1999 addendums.  In an April 1999 statement, the 
examiner indicated that the veteran's right ear hearing loss 
was congenital (see March 1976 medical exam), and thus was 
not related to any noise exosure, military or otherwise.  His 
left ear had a mild to profound sensori-neural hearing loss, 
with audiometrics indicating some change in all thresholds 
from January 1998 until the present.  There was also a marked 
deterioration in word recognition ability from January 1998 
until the present.  The pattern of this hearing deterioration 
was as likely as not to have been caused by noise damage.  
Due to the fact that he has been more recently employed as a 
carpenter, this must be taken into account along with the 
fact of recent deterioration, and thus the noise damage is 
not likely to be associated entirely with his military 
career.  Without audiometric evidence showing his thresholds 
at military exit and prior to carpentry work, it was 
impossible for the examiner to know how much loss could be 
attributed to the military noise and how much to the 
subsequent carpentry work.  The veteran had tinnitus, which 
was as likely as not to have been caused by military noise 
damage.

In November 1999 the veteran testified at a travel board 
hearing before a Member of the Board.  The veteran reiterated 
July 1998 hearing testimony describing his service duties as 
a tank driver.  The veteran asserted that he did not have any 
hearing loss documented during his induction physical.  The 
veteran testified that while he was a teenager he was seen by 
a doctor who did not find anything wrong with his hearing.  
In 1976 the veteran submitted a claim and at that time on the 
form he indicated that he had a problem with his right ear 
with a notation of deaf since birth.  The veteran testified 
that when he made that statement that he meant that he had 
hearing loss in that ear and was not actually deaf.  

The veteran testified that in 1976 he had a right hearing aid 
prescribed so he could not have been deaf in his right ear 
prior to that time period.  The veteran's hearing had been 
slowing deteriorating since his discharge.  The veteran 
disagreed with the characterization of having had congenital 
hearing loss since birth, and the accuracy of the April 1999 
VA letter from initial September 1998 VA examiner.

II. ANALYSIS

Service connection may be granted for a disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110 (West 1991).  Certain chronic diseases, including 
sensorineural hearing loss, may be service connected if 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

For claims concerning service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection:  
"[i]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (1998).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995). 

To summarize, the veteran is competent to describe symptoms 
associated with the veteran's disabilities.  However, a 
diagnosis and an analysis of the etiology regarding such 
complaints require competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992) 

In this regard, the Board finds that the veteran was exposed 
to acoustic trauma during service, particularly during the 
Korean Conflict.  A private physician has indicated the 
veteran's bilateral hearing loss and ringing in his ears was 
as likely as not to be the result of exposure to the repeated 
blasts of artillery and general noise of operating a battle 
tank during his tour of active duty.

A VA audiologist indicated that the tinnitus was due to 
military noise.  The examiner further stated that the right 
ear hearing loss was congenital.  This opinion was apparently 
based on the veteran's statements during the 1976 VA 
examination.  
The examiner indicated that the noise damage to the left ear 
was not likely to be associated entirely with his military 
career. 

After reviewing the record the Board finds the evidence tends 
to show that the bilateral hearing loss may have been caused 
or aggravated by the inservice acoustic trauma.  Accordingly, 
the claim is well grounded. 


ORDER

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is well grounded and to this extent 
only, the claim is granted.


REMAND

As previously discussed, the Board finds that the claim for 
entitlement to service connection for bilateral hearing loss, 
is well grounded within the meaning of 38 U.S.C.A. § 5107 (a) 
(West 1991).  Thus, the VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to his 
claim.  This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In view of the July 1998 opinion by the veteran's private 
physician, the Board is of the opinion that specialized 
examination are warranted.

Accordingly, the case is REMANDED for the following:

1.  A VA examination should be conducted 
by a specialist (M.D) in ear disorders in 
order to determine the nature, severity, 
and etiology of any hearing loss.  Any 
tests deemed necessary should be 
performed.  The claims folder and a copy 
of this Remand are to be made available 
to the examiner in conjunction with the 
examination.  It is requested that the 
examiner obtain a detailed history of 
inservice and postservice noise exposure 
and a detailed history of preservice, 
inservice, and postservice hearing loss.  

If a diagnosis of hearing loss is made, 
the examiner is requested to render an 
opinion as to whether it is as least 
likely as not that the veteran's left and 
right ear hearing loss is related to the 
noise exposure during active duty or if 
pre-existing service was aggravated by 
service beyond normal progression.  If 
aggravation is found it is requested that 
the examiner, to the extent possible, 
identify the degree of aggravation.  The 
rationale for any conclusions reached 
should be recorded.

2.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (1998).

Thereafter, the RO should readjudicate the issue of 
entitlement to service connection for bilateral hearing loss.  
If the benefit sought is not granted, the veteran and his 
representative should be provided a Supplemental Statement of 
the Case and an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.	



______________________________
	
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

